internal_revenue_service number release date index number ----------------------- ------------------- --------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no --------- telephone number -------------------- refer reply to cc ita b04 plr-134321-14 date date in re --------------------------------------------- legend s corp year year year year year year year cpa v x y z ---------------------------------------------------------------- ------ ------ ------ ------ ------ ------ ------ ------------------------ ------------------------------------------------- -------------- ------------- ---- dear ----------------------------- this is in reply to a letter submitted by your authorized representative requesting a ruling on your behalf under sec_453 of the internal_revenue_code and sec_15a d ii of the temporary regulations under the installment_sales revision act of you are requesting permission to make a late election out of the installment_method for the sale of s corp stock facts plr-134321-14 in year you incorporated your business as an s_corporation and owned x percent of the company stock s corp was engaged in business as a v you use the cash_method_of_accounting and your annual_accounting_period is the calendar_year in year you sold your s corp stock for a share of a dollar_figurey down payment and contingent payment obligations earn-out payments_to_be_received in year sec_4 and on several occasions in year and year prior to filing your year form_1040 you had tax planning and tax_return preparation conversations with cpa many of these conversations dealt with the tax reporting of the sale of the stock during these conversations cpa explained to you the pros and cons of using the installment_method to report the gain on the sale of your stock because of concerns about increased tax_rates on the dates of the earn-out payments you informed cpa that you did not want to use the installment_method to report gain on the sale of the s corp stock you understood that you were required to report the total amount of recognized gain from the sale of the stock on the year form_1040 to effectively elect out of the installment_method cpa misinformed you on the correct way to elect out of the installment_method he advised you to report the recognized gain from the down payment in year and after receipt of the first earn-out payment in year to amend the year form_1040 to report the total amount of recognized gain on the sale of the stock including all future earn-out payments you followed cpa’s advice that you would effectively elect out of the installment_method by initially reporting the down payment on schedule d instead of form_6252 installment_sale income on your original year form_1040 after you received the first earn-out payment in year and while cpa was preparing an amended_return for year cpa realized that he misinformed you on the correct way to effectively elect out of the installment_method and that you would need a favorable private_letter_ruling to effectively elect out of the installment_method shortly thereafter you hired an appraiser to determine the fair_market_value of the contingent payment obligations on the date of sale after the appraisal was completed preparation of this ruling_request commenced before filing this request for a private_letter_ruling pursuant to your cpa’s advice to stop the running of statutory interest you filed your year form 1040x in year to report the total amount of recognized gain on the sale of the stock you and cpa have submitted affidavits consistent with the above facts law and analysis sec_453 provides that except as otherwise provided income from an installment_sale shall be taken into account under the installment_method sec_453 provides however that the installment_method will not apply to a disposition if the the correct way to elect out of an installment_method that includes contingent payment obligations is to report in the year_of_sale the amount_realized as provided in sec_1_1001-1 of the income_tax regulations see sec_1_1001-1 plr-134321-14 taxpayer elects to not have the installment_method apply to such disposition under sec_453 except as otherwise provided by regulations an election out of the installment_method with respect to a disposition may be made only on or before the due_date prescribed by law including extensions for filing the taxpayer’s return of tax for the taxable_year in which the disposition occurs sec_15a_453-1 provides that the election out of the installment_method must be made in the manner prescribed by the appropriate forms for the taxpayer’s return for the taxable_year of the sale a taxpayer who reports an amount_realized equal to the selling_price including the full face_amount of any installment_obligation on the tax_return filed for the taxable_year in which an installment_sale occurs will be considered to have made an effective election a cash_method taxpayer receiving an obligation with a fair_market_value that is less than the face value must make the election as provided in the appropriate instructions for the return filed for the taxable_year of the sale under sec_15a_453-1 elections after the due_date prescribed by law including extensions for filing the taxpayer’s return will be permitted only in those rare circumstances when the internal_revenue_service concludes that the taxpayer had good cause for failing to make a timely election based on your representations and the affidavits you have shown that you always intended to elect out of the installment_method for the sale of the s corp stock further you promptly filed this ruling_request after you realized that an effective election out had mistakenly not been made we have determined that your request for an extension of time to make the election out of the installment_method does not involve hindsight and that you have established good cause for an extension to file an election see situation of revrul_90_46 1990_1_cb_107 conclusion accordingly based on the facts presented the representations made and provided that your basis in the s corp stock was dollar_figurez we grant you an extension to elect out of the installment_method for the sale of your s corp stock and conclude that you effected that election when you filed your amended year form_1040 in year except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter for example we do not express any opinion concerning whether you properly computed the amount_realized or the gain required to be recognized on the sale of the s corp stock you must attach a copy of this letter to any federal tax_return to which it is relevant if you file the amended returns electronically you may satisfy this requirement by plr-134321-14 attaching a statement to each of the amended returns that provides the date and control number of this letter_ruling this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination in accordance with the power_of_attorney on file with this office copies of this letter are being sent to your authorized representatives sincerely michael j montemurro chief branch office of associate chief_counsel income_tax accounting cc
